Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 1 of 13

                                                                      1
                            2:16-cr-00100-GMN-CWH


 1                      UNITED STATES DISTRICT COURT

 2                            DISTRICT OF NEVADA

 3

 4 UNITED STATES OF AMERICA,          )
                                      )
 5                 Plaintiff,         )   Case No. 2:16-cr-00100-GMN-CWH
                                      )
 6         vs.                        )   Las Vegas, Nevada
                                      )   March 16, 2016
 7 JAN ROUVEN FUECHTENER,             )
                                      )
 8                 Defendant.         )   DETENTION HEARING
                                      )
 9

10

11

12

13                       TRANSCRIPT OF PROCEEDINGS

14                      THE HONORABLE PEGGY A. LEEN,
                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19 APPEARANCES:               See Next Page

20 DIGITALLY RECORDED:        Liberty Court Recorder
                              3:58:52 p.m.
21

22 TRANSCRIBED BY:            PATRICIA L. GANCI
                              (702) 385-0670
23

24 Proceedings recorded by electronic sound recording, transcript
   produced by mechanical stenography and computer.
25


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 2 of 13

                                                                      2
                            2:16-cr-00100-GMN-CWH


 1 APPEARANCES:

 2 For the Plaintiff:
          LISA CARTIER-GIROUX, AUSA
 3        UNITED STATES ATTORNEY'S OFFICE
          501 Las Vegas Boulevard South, Suite 1100
 4        Las Vegas, Nevada 89101
          (702) 388-6336
 5
   For the Defendant:
 6        JESS R. MARCHESE, ESQ.
          LAW OFFICE OF JESS R. MARCHESE
 7        601 South Las Vegas Boulevard
          Las Vegas, Nevada 89101
 8        (702) 385-5377

 9 ALSO PRESENT:

10 Pretrial Services Officer:       Zack Bowen

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 3 of 13

                                                                          3
                             2:16-cr-00100-GMN-CWH


 1     LAS VEGAS, NEVADA; WEDNESDAY, MARCH 16, 2016; 3:58:52 P.M.

 2                                   --oOo--

 3                          P R O C E E D I N G S

 4           COURTROOM ADMINISTRATOR:       Your Honor, we are now

 5 recalling the United States of America versus Jan Rouven

 6 Fuechtener.    The Case Number is 2:16-mj-0179-PAL.

 7           Counsel, please state your names for the record.

 8           MS. CARTIER-GIROUX:      Lisa Cartier-Giroux for the United

 9 States.   Good afternoon.

10           MR. MARCHESE:     And Jess Marchese on behalf of

11 Mr. Rouven.

12           THE COURT:    Who is present and in custody.        That's

13 actually his middle name.

14           THE DEFENDANT:     Jan Rouven Fuechtener.

15           THE COURT:    Fuechtener.

16           The Government moved for detained -- for detention in

17 support of this motion.      Mr. Marchese argued against detention

18 at the hearing yesterday.      The Government, however, raised new

19 information not available in the complaint for the first time

20 during the detention hearing.       I, therefore, ordered the

21 Government to turn over the information it had that supported

22 the request for detention with respect to Skype conversations

23 referred to in the Government's proffer.

24           Have you now had an opportunity to review the

25 information the Government was relying upon in making its


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 4 of 13

                                                                       4
                             2:16-cr-00100-GMN-CWH


 1 proffer to the court, Mr. Marchese?

 2           MR. MARCHESE:     I have, Your Honor.

 3           THE COURT:    And let me hear from you concerning

 4 whatever additional arguments you can make as a result of

 5 obtaining access to that additional discovery.

 6           MR. MARCHESE:     Thank you, Your Honor.

 7           The Government was nice enough to send it over late

 8 last night, and I have reviewed that with both my client and

 9 myself very closely.      I'd like to point out a few things on it.

10 First off, the name in which is used, this larsusa22, is not the

11 typical name that my client uses when he Skypes.          He does

12 regularly Skype.     As Your Honor is well aware and the Government

13 brought up to the court yesterday, he is of German descent.             His

14 father is currently residing in Germany and he will Skype back

15 and forth with his father.      However, he did not use that

16 particular address.

17           Now, obviously the Government can make the argument

18 that he has an alternative Skype address, but I would also argue

19 that when we look at the nature and the content of these

20 particular conversations, this is heterosexual sex allegations,

21 whatever you want to say.      That is not my client's sexual

22 preference.

23           Now, the most telling and compelling information,

24 though, that I have is when we go back and we look at each and

25 every item, the times and the dates of these particular items.


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 5 of 13

                                                                          5
                               2:16-cr-00100-GMN-CWH


 1 As the court is aware, my client is an entertainer.              He is a

 2 magician on the Strip.       He works every day of the week there is

 3 a show.     At this particular time frame it would start at 6 p.m.

 4 The show runs for about an hour and 15 minutes, and then after

 5 that there is a meet-and-greet in which he is meeting and

 6 signing autographs, meeting fans, et cetera.           That --

 7             THE DEFENDANT:    I have one off day which is --

 8             MR. MARCHESE:    I'm getting there.

 9             And there is one day in which he is dark.        That

10 particular day is Tuesday, and that is important because I've

11 gone through each and every one of these.           Now, there are --

12             THE COURT:   And by "each and every one of these," are

13 you referring for the record to the Skype conversation?

14             MR. MARCHESE:    To the Skype chats, yes, that the

15 Government gave me copies of.

16             For example, Numbers 319 and 320 were on August 21st of

17 2015.     There were two particular messages that were sent at 8:21

18 and 8:22.     That is a Sunday.    At that particular time Mr. Rouven

19 would be --

20             THE COURT:   Is this a.m. or p.m.?

21             MR. MARCHESE:    This is p.m.   This is a time in which my

22 client would be in the green room; in which I've spoken with

23 several people who are in the know and there's very poor

24 reception, number one.       And, number two, he should not be having

25 these Skype chats in front of other people with this alleged


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 6 of 13

                                                                       6
                             2:16-cr-00100-GMN-CWH


 1 sexually explicit material.

 2           If we look at Number 1015 on August 20 -- 31st, excuse

 3 me, 2015, at 8:02 p.m., that is a Wednesday.          Once again, that

 4 is another time in which Mr. Rouven would have been at the show,

 5 and he would have been selling merchandise.

 6           There are also some other conversations in which my

 7 client allegedly initiated, but clearly it goes to our point

 8 that this was someone else.       On August 27th, 2015, at 7:05 p.m.,

 9 that is a Saturday, Mr. Rouven would have been on stage

10 performing his show in front of 500 people there.          Obviously he

11 is not Skyping --

12           THE DEFENDANT:     And upside down under water.

13           MR. MARCHESE:     He's performing his show, performing his

14 act at that time.      So it would have been impossible for him to

15 be the one who is sending these messages.

16           THE DEFENDANT:     I'm a magician.

17           THE COURT:     Sir, let your lawyer speak for you.       Okay?

18 You wouldn't operate on yourself.        So don't try to be your own

19 lawyer.   Okay?

20           MR. MARCHESE:     In addition, Your Honor, I have one

21 other communication, which was on a Sunday which would have been

22 the day after the last one I just referred to, August 28th,

23 2015, at 7:01 p.m.      Once again, we have alleged that these

24 conversations were not made by my client.         They had to be made

25 by someone else because once again he would be on stage at 7:01


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 7 of 13

                                                                      7
                             2:16-cr-00100-GMN-CWH


 1 p.m. performing his show.      I've also talked to him about the

 2 days in which he would have taken off or anything along those

 3 lines, and in this particular time frame, there was no dark days

 4 on -- he was not on vacation or anything of that nature.

 5           So we are glad that the court requested that this

 6 information be turned over because it is our position that it

 7 shows that someone else was in fact using the computer and

 8 someone else could in fact have been the perpetrator or was in

 9 fact, excuse me, the perpetrator of these alleged crimes.

10           THE COURT:    If I understand correctly, your client just

11 signed a contract with the Tropicana Hotel and Casino to perform

12 the six shows per week, correct?

13           MR. MARCHESE:     I think he re-upped.

14           How long had you been there?

15           THE DEFENDANT:     I was there -- I'm there since over a

16 year.   I started in November 2014.

17           THE COURT:    '14 is what this says.

18           THE DEFENDANT:     And it's a very successful show.      I

19 have more than 20 employees who would be all out of a job if I

20 don't continue to go on stage.

21           THE COURT:    All right.

22           MR. MARCHESE:     And I -- if the court has any questions

23 in reference to the transactional portion, I've had his

24 transactional attorney come to court, if any of those items are

25 of -- the court has questions with.


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 8 of 13

                                                                         8
                              2:16-cr-00100-GMN-CWH


 1             THE COURT:    No, I was just clarifying because you have

 2 made the point that at least for a couple of these Skype chats

 3 you don't believe it could have been your client because he

 4 would have been on stage performing.          And so I was -- I knew

 5 that he had had a contract with another entity, and I was just

 6 double-checking.       He used to work for the Riviera Hotel and

 7 Casino.

 8             THE DEFENDANT:    That was before.

 9             THE COURT:    Yes, sir.     I see that, and I was just

10 double-checking because these Skype chats are alleged to have

11 occurred.

12             And so, counsel for the Government, what reason do you

13 have to believe that these Skype chats -- chats that you

14 attribute to him are actually his chats as opposed to anyone

15 else's?

16             MS. CARTIER-GIROUX:       Your Honor, if -- and I have a

17 copy if the court wants to see.          I wrote on it.   But if you look

18 at the top of the chats, the chat times are UTC times.

19             THE COURT:    Which means?

20             MS. CARTIER-GIROUX:       Means they're four hours -- seven

21 hours behind or ahead?

22             Ahead.    Seven hours ahead.     We went through all of

23 these chats, and we indicated the times when they were going on.

24 And, in fact, they happen mostly after midnight.           Some occur at

25 4:29 a.m. our time, 3:56 a.m. our time.          We verified that in


                        PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 9 of 13

                                                                          9
                             2:16-cr-00100-GMN-CWH


 1 fact he was not working on those -- during those times, those

 2 hours.

 3             Additionally, we checked to ensure that he was in the

 4 country at those times.      We checked international travel.          He

 5 was here.     Actually at the top you can see on the chats it says

 6 times are in UTC.

 7             THE COURT:   And UTC means for the record?

 8             (Prosection conferring.)

 9             MS. CARTIER-GIROUX:    I had somebody look it up.      I

10 believe it's Universal Time -- Greenwich Mean Time.

11             (Prosecution conferring.)

12             MS. CARTIER-GIROUX:    Okay.   Coordinated Universal Time.

13 I guess that's what it sounds -- stands for.          I've never heard

14 of it before, but I've heard of Greenwich Mean Time.           But it's

15 actually on the Skype chats.       It indicates that that's the time

16 frame.

17             My agent went through each of these chats, wrote down

18 the PST time, and if you go through them, they are all times

19 when he is not at the Tropicana.        As I indicated, they're after

20 midnight, 4 o'clock in the morning, 3:45 in the morning our

21 time.

22             Additionally, the Government's position is that not

23 only will it have probable cause to show that he is this Lars

24 individual, but will be able to prove beyond a reasonable doubt

25 and I'll give the court a reason -- or two reasons actually why.


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 10 of 13

                                                                        10
                             2:16-cr-00100-GMN-CWH


 1 The first one being this individual -- this defendant

 2 acknowledged to -- to the agent that he uses the e-mail account,

 3 and I'll tell you exactly what he said.         He used the e-mail

 4 account larsschmidt22@hotmail.com, and he used this e-mail

 5 address for purchasing things on Craig's List and eBay and for

 6 registering on adult pornography sites.         So he acknowledged that

 7 he uses the name Lars Schmidt.

 8             And in these chats on page 9 of the chats he actually

 9 indicates -- well, it looks like he is downloading an ap, a

10 Skype ap.     It's on page 9 at the top.      And in there it shows

11 that the author -- author is Lars Schmidt.

12             Additionally, the court should be aware that there was

13 a folder found, a program -- a peer-to-peer program folder with

14 Lars45.     That's on page 5 of the complaint.       And in these chats

15 the individual who he's chatting with wants him to put on

16 GiGTRiBE his Lars45 folder.       That was -- that Lars45 folder was

17 actually located on an external hard drive found at this

18 individual's home.

19             Your Honor, these chats go on from August 16th of 2015

20 until August the 31st of 2015.        In them there are multiple

21 occasions where he is trying to set up with this other

22 individual to watch him have -- have sex with his daughter.            And

23 I know that Defense counsel claims, well, he's -- he's gay.

24 He's not straight.      Why would he watch heterosexual acts?        Well,

25 in the chats the other guy's asking him to masturbate for him.


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 11 of 13

                                                                           11
                             2:16-cr-00100-GMN-CWH


 1 They are two males communicating with one another.           You know, I

 2 don't know what the defendant's into, but just because you're

 3 gay doesn't mean you won't watch any other type of pornography.

 4 Doesn't have to always be gay pornography that you watch.

 5            But he's asking him to masturbate for him.         The other

 6 user is asking this defendant to masturbate for him over Skype,

 7 and this defendant is asking the other user to have sex in very

 8 explicit terms, uses the F word his daughter.          And they actually

 9 set up a time after 11 o'clock our time, PST time, to have this

10 happen.

11            So the Government's position is that this individual

12 poses a danger to the community.        We also believe he is a flight

13 risk because of his -- his immigration status.          However, the

14 stronger argument we believe is that he has a likelihood to

15 cause potential harm in the community.

16            THE COURT:    Sir, I am going to order you detained as a

17 risk of reoffending finding that there are no conditions or

18 combination of conditions that would reasonably assure that you

19 would not reoffend if I ordered you released.          I believe that

20 there are conditions that could be fashioned to reasonably

21 assure that you would appear in court where required.               You have

22 substantial ties to this community.        You are in the process of

23 obtaining permanent legal status, and you have loved ones in

24 this community.     You have a documented work history.

25            And so I believe that although there are some reasons


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 12 of 13

                                                                       12
                             2:16-cr-00100-GMN-CWH


 1 to believe you might flee because of your ties to Germany and

 2 other communities that there are conditions that could be

 3 reasonably fashioned, but you're charged with an offense for

 4 which the law authorizes detention in this case.           The amount of

 5 the pornography that was found on your computers in your home is

 6 substantial.     The weight of the evidence is substantial given --

 7            THE DEFENDANT:    It wasn't in the home.       It was on the

 8 ground.

 9            THE COURT:    It was in and -- in and around your home.

10 And, yes, the one hard drive the complaint does say was on the

11 ground outside the pool house.

12            THE DEFENDANT:    And the other one was in the --

13            THE COURT:    Sir, I'm not going to argue with you.       You

14 don't get to argue with me.       I appreciate that you don't agree

15 with me, but the -- the graphic images depicting child

16 pornography in this case involving very young children, the fact

17 that the Government's proffer indicates that you have been

18 engaged in Skype conversations with another adult male about

19 having -- him having sex with someone he represented was his

20 daughter while the two of you engaged in conduct, the weight of

21 the evidence being supported by statements made by your husband

22 that you watch internet porn all of the time, 24/7, and you are

23 the only person who had access to the computer in the pool house

24 as far as your husband know --

25            THE DEFENDANT:    That wasn't true, and he can --


                     PATRICIA L. GANCI - (702) 385-0670
Case 2:16-cr-00100-GMN-DJA Document 376 Filed 05/06/19 Page 13 of 13

                                                                          13
                             2:16-cr-00100-GMN-CWH


 1            THE COURT:    Sir.

 2            THE DEFENDANT:       Okay.

 3            THE COURT:    He said what he said to the investigator,

 4 and that's evidence that I have to consider.

 5            He also told the investigator that you were the only

 6 one who knows the passwords to the computers on which the

 7 pornography was found and that he relies upon you to set up all

 8 of the computers and the routers throughout the house outside

 9 and in the pool house.

10            THE DEFENDANT:       He's here.    You can ask him again.

11            THE COURT:    You're ordered detained pending further

12 proceedings.     You have the right to appeal my order to the

13 district judge.     You're remanded to the custody of the United

14 States Marshal Service.

15            If there are no other matters, we are adjourned.

16            (Whereupon the proceedings concluded at 4:14:04 p.m.)

17                                    --oOo--

18         I, Patricia L. Ganci, court-approved transcriber, certify

19 that the foregoing is a correct transcript transcribed from the

20 official electronic sound recording of the proceedings in the

21 above-entitled matter.

22

23          /s/ PATRICIA L. GANCI               MAY 5, 2019
              Patricia L. Ganci                       Date
24

25


                     PATRICIA L. GANCI - (702) 385-0670
